DETAILED ACTION

Response to Arguments
Applicant’s amendments and argument to claim(s) in amendment filed 06/30/2022 have been fully considered and are persuasive. Hence, all claim rejections stated in most recent office action of 04/01/2022 has been withdrawn.  

Allowable Subject Matter
	Claims 1-9 are allowable.   

The following is an examiner’s statement of reasons for allowance:

As to claim 1, claim 1 includes the suction and discharge unit is configured to suction the sample at a position at which a tip end of the suction and discharge unit is spaced apart upward from a liquid surface of the sample such that a lower end contact position of a lower end of the sample that contacts the inner wall is located at a second height above a first height at which an opening is provided at the tip end of the suction and discharge unit, the second height at which the surface treatment is applied, in a state in which the suction and discharge unit is arranged along a vertical direction, in combination with the other recited elements, was not reasonably found in the Prior Art.  

Claims 2-9 are allowable based on their dependency on claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance. 






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG D PHAN whose telephone number is (571)272-8883.  The examiner can normally be reached on Monday-Friday from 11AM-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/TRUONG D PHAN/Examiner, Art Unit 2861     
/JOHN FITZGERALD/Primary Examiner, Art Unit 2861